DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claims are interpreted at least in light of “Damping” [retrieved from https://en.wikipedia.org/wiki/Damping on 8/18/2022]. That references defines a damping ratio that is a ratio of an actual damping coefficient to a critical damping coefficient for a particular oscillator. Based on the knowledge of ordinary skill in the art, a skilled artisan would understand that an element that is capable of damping vibrations necessarily has a damping coefficient, a critical damping coefficient, and a damping ratio.

Claim Objections
Claim 9 objected to because of the following informalities:  the fourth line recites “the collection of photovoltaic modules relative to the base the collection of photovoltaic modules moving…” A comma is missing from the phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recite “the second damping ratio”, which lacks antecedent basis in claim 3, from which both claims depend. Claim 7 is rejected based on its dependence from claim 5. 
Claim 30 recites “the photovoltaic module”. Claim 28 recites a collection of photovoltaic modules. The claim is indefinite because it is unclear which photovoltaic module is being acted upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 28, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0261224 to Madrone.
Regarding claims 1, 2, and 4, Madrone teaches a method for damping movement of a photovoltaic system supported by a base 710 (Figs. 9), the method comprising
moving, by an actuator 300, coupled between a collection of photovoltaic modules 705 and the base 710, the collection of modules relative to the base (¶0092-0094, 0109)
damping, by a damper 905, the movement of the collection of photovoltaic modules 705, relative to the base 710, the damper coupled to the collection of photovoltaic modules relative to the base (¶0110, 0111).
Madrone clearly teaches that the collection of photovoltaic modules 705 moves at a rate relative to the base 710 related to the movement of the sun across the sky (¶0126, 0155). Further, the collection of photovoltaic modules 705 moves a variable rate relative to the base 710 corresponding to a variable loading condition experienced by the collection of photovoltaic modules (¶0110: “The damper 905 can be configured to smooth movement of the solar panel 705 by providing resistance that reduces sudden or jerky movement of the solar panel 705. In other words, a damper 905 can be configured to counter dynamic loading modes (for example, wind induced oscillatory modes) and help with smoothing oscillation of an actuator assembly 300.” [emphases added]).
The damper 905 compensates for wind induced oscillatory modes, and therefore adapts to variable loading conditions that the collection of photovoltaic modules 705 experience. This is accomplished by varying the damping coefficient (¶0111). Therefore, based on the knowledge of one having ordinary skill in the art, the damper provides a variable damping ratio adapting to the variable loading conditions that the collection of photovoltaic modules experience.
Per claim 2, Madrone teaches the limitations of claim 1. The variable loading conditions corresponds to a variable range of load magnitudes (¶0078: “external loading via wind”; ¶0095: “oscillatory loads (such as wind)”; ¶0099: “high load and/or low load situations”; ¶0110: “dynamic loading modes (for example, wind induced oscillatory modes)”). 
Per claim 4, Madrone teaches the limitations of claim 1. The method further comprises a controller 1520 in electronic communication with the actuator 300 and configured to drive the actuator to move the collection of photovoltaic modules 705 relative to the base 710 (Figs. 15, ¶0128, 0137).
Regarding claims 28, 30, and 31, Madrone teaches a method for damping movement of a photovoltaic system, the method comprising
moving, by an actuator 300, coupled between a collection of photovoltaic modules 705 around an axis (Figs. 11, ¶0116, 0117; also see  Fig. 9, ¶0092-0094, 0109)
damping, by a damper 905, coupled to the photovoltaic modules 705, the movement of the  photovoltaic modules (¶0110, 0111).
The damper 905 compensates for wind induced oscillatory modes, and therefore adapts to variable loading conditions that the collection of photovoltaic modules 705 experience. This is accomplished by varying the damping coefficient (¶0111). Therefore, based on the knowledge of one having ordinary skill in the art, the damper has a variable damping ratio.
Per claim 30, Madrone teaches the limitations of claim 28. Madrone teaches that changing the damping coefficient can affect a change in the stiffness provided by the damper (¶0111: “the dampening coefficient may be modulated by varying the collective force applied by the bellows. By increasing collective bellows pressure, the stiffness provided by the dampener may be increased, which may be desirable for high dynamic load cases.”). Therefore a skilled artisan would understand that lower stiffness is desirable when the photovoltaic modules are not under a high load. Based on the context provided by “Damping” cited above, a higher stiffness requires a higher damping coefficient. Therefore, in a situation of wind loading of the photovoltaic module where higher stiffness is desired, the second damping ratio is necessarily higher than a first damping ratio in a situation while the actuator is rotating the photovoltaic module.
Per claim 31, Madrone teaches the limitations of claim 28. The damper 905 supports at least a portion of a load placed on the photovoltaic system by an environmental condition (high wind loading, see previously cited passages).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrone as applied to claim 1 above.
Regarding claim 6, Madrone teaches the limitations of claim 1. Madrone teaches that changing the damping coefficient can affect a change in the stiffness provided by the damper (¶0111: “the dampening coefficient may be modulated by varying the collective force applied by the bellows. By increasing collective bellows pressure, the stiffness provided by the dampener may be increased, which may be desirable for high dynamic load cases.”). Based on the context provided by “Damping” cited above, a higher stiffness requires a higher damping coefficient. Therefore, a highest of damping ratio of the variable damping ratios corresponds to a highest stiffness. 
While Madrone does not specifically teach that the highest of the variable damping ratios causes the damper to be fully locked against the movement of the photovoltaic modules relative to the base, it would have ben obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the damper in that way because locking the movement of the photovoltaic modules relative to the base using a high stiffness condition is desired in high wind events (¶0095, 0096).
Claim(s) 9-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrone.
Regarding claims 9-11 and 13-17, Madrone teaches a method for damping movement of a photovoltaic system (Figs. 9), the method comprising
moving, by an actuator 300, coupled between a collection of photovoltaic modules 705 and a base 710, the collection of modules relative to the base (¶0092-0094, 0109)
damping, by a damper 905, the movement of the collection of photovoltaic modules 705 relative to the base 710, the damper coupled to the collection of photovoltaic modules relative to the base (¶0110, 0111).
Madrone clearly teaches that the collection of photovoltaic modules 705 moves at a rate relative to the base 710 related to the movement of the sun across the sky (¶0126, 0155). Further, the collection of photovoltaic modules 705 moves a variable rate relative to the base 710 corresponding to a variable loading condition experienced by the collection of photovoltaic modules (¶0110: “The damper 905 can be configured to smooth movement of the solar panel 705 by providing resistance that reduces sudden or jerky movement of the solar panel 705. In other words, a damper 905 can be configured to counter dynamic loading modes (for example, wind induced oscillatory modes) and help with smoothing oscillation of an actuator assembly 300.” [emphases added]).
The damper 905 compensates for wind induced oscillatory modes, and therefore adapts to variable loading conditions that the collection of photovoltaic modules 705 experience. This is accomplished by varying the damping coefficient (¶0111). Therefore, based on the knowledge of one having ordinary skill in the art, the damper provides a variable damping ratio adapting to the variable loading conditions that the collection of photovoltaic modules experience.
Per claims 9 and 15, Madrone teaches that changing the damping coefficient can affect a change in the stiffness provided by the damper (¶0111: “the dampening coefficient may be modulated by varying the collective force applied by the bellows. By increasing collective bellows pressure, the stiffness provided by the dampener may be increased, which may be desirable for high dynamic load cases.”). Based on the context provided by “Damping” cited above, a higher stiffness requires a higher damping coefficient. Therefore, a highest of damping ratio of the variable damping ratios corresponds to a highest stiffness. 
While Madrone does not specifically teach that the highest of the variable damping ratios causes the damper to be fully locked against the movement of the photovoltaic modules relative to the base, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the damper in that way because locking the movement of the photovoltaic modules relative to the base using a high stiffness condition is desired in high wind events (¶0095, 0096).
Per claims 10, 11, 14, 16, and 17, modified-Madrone teaches the limitations of claim 9. Madrone clearly teaches that the damping rate is a known result effective variable that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary in order to provide the necessary amount of stiffness against a wind event (¶0111). Further, Madrone teaches that a wind event (or “dynamic loading mode”) can produce forces of be of different amplitudes and frequencies (¶0095, 0099, 0141). 
Therefore, per claims 10 and 11, a skilled artisan would understand that moving a collection of photovoltaic modules at a first rate relative to the base when the collection of photovoltaic modules is under a first loading condition, such that the damper is providing a first damping ratio, and moving the collection of photovoltaic modules at a second rate relative to the base under a second loading condition, such that the damper is providing a second damping ratio is an obvious result of optimizing the stiffness against wind events of different amplitudes and frequencies.
Per claim 14, a skilled artisan would understand the system to have a critical damping based on “Damping” discussed above. Therefore the formation of the second damping ratio to be greater than the critical damping of the photovoltaic system is an obvious result of the optimization.
Per claim 16, The damper 905 is included to reduce the movement of the photovoltaic modules 705 under a wind load in directions coincident with tracking movement of the modules (compare oscillation movement vectors of Fig. 9b, motion shown in Fig. 6). A skilled artisan would understand that a second damping ratio resulting from an obvious optimization causes the damper to permit movement of the photovoltaic modules relative to the base while resisting the movement of the photovoltaic modules relative to the base.
Per claim 17, the collection of photovoltaic modules 705 is designed to move an angular distance relative to the base in a specified amount of time (Figs. 11, ¶0003, 0096). The damper 905 is included to reduce the movement of the photovoltaic modules 705 under a wind load in directions coincident with tracking movement of the modules (compare oscillation movement vectors of Fig. 9b, motion shown in Fig. 6). A skilled artisan would understand that a second damping ratio resulting from an obvious optimization allows the collection of photovoltaic modules to move a designated angular distance relative to the base in a specified amount of time under specified wind loading. 
Per claim 13, modified-Madrone teaches the limitations of claim 9. The method further comprises a controller 1520 in electronic communication with the actuator 300 and configured to drive the actuator to move the collection of photovoltaic modules 705 relative to the base 710 (Figs. 15, ¶0128, 0137). 
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrone as applied to claim 28 above.
Regarding claim 29, Madrone teaches the limitations of claim 28. The method further comprises controlling, by a controller 1520, the actuator 300, the controller in electronic communication with the actuator 300 and configured to drive the actuator to rotate the photovoltaic modules 705 around the axis (Figs. 15, ¶0128, 0137). While some embodiments of the damper are physically connected to the actuator (¶0112, 0113), Madrone does not specifically a relationship between the controller and setting the damping ratio of the damper. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to set the damping ratio independently of the controller because Madrone provides no motivation to include communication with the damper and the controller.

Claim(s) 3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrone as applied to claim 1 above, and further in view of US Patent 4,632,228 to Oster.
Regarding claims 3, 5, 7, and 8, Madrone teaches the limitations of claim 1. The damper is illustrated as a cylinder (Figs. 9), but Madrone does not specifically teach the claimed structure and function of the damper. Oster teaches a cylindrical damper (Fig. 2) comprising a valve (22, 23), a damper chamber (cavity comprising chambers 6, 7), a damper piston (4), a first port (18), and a second port (labeled 13 in Fig. 1, occupied by valve 23 in Fig. 2) that provides variable damping function (“throttling effect” discussed in C1/L5-11, C2/L53-C4/L7). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a damper with the claimed structure based on Oster’s teachings. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Oster teaches that a first damping function is provided when the second port is open, and a second, more rigid, damping function is provided when the second port is closed. A skilled artisan would understand that the first damping function corresponds to a first damping ratio and the second damping function corresponds to a second damping ratio. As such, in the method of modified-Madrone, when the second port is open, the collection of photovoltaic modules move at a first rate relative to the base and, when the second port is closed, the collection of photovoltaic modules move at a second rate relative to the base.
Per claims 5, 7, and 8, modified-Madrone teaches the limitations of claim 3. Madrone clearly teaches that the damping rate is a known result effective variable that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary in order to provide the necessary amount of stiffness against a wind event (¶0111). Further, Madrone teaches that a wind event (or “dynamic loading mode”) can produce forces of be of different amplitudes and frequencies (¶0095, 0099, 0141). A skilled artisan would understand that moving a collection of photovoltaic modules at a first rate relative to the base when the collection of photovoltaic modules is under a first loading condition, such that the damper is providing a first damping ratio, and moving the collection of photovoltaic modules at a second rate relative to the base under a second loading condition, such that the damper is providing a second damping ratio is an obvious result of optimizing the stiffness against wind events of different amplitudes and frequencies.
Per claim 5, a skilled artisan would understand the system to have a critical damping based on “Damping” discussed above. Therefore the formation of the second damping ratio to be greater than the critical damping of the photovoltaic system is an obvious result of the optimization.
Per claim 7, the damper 905 is included to reduce the movement of the photovoltaic modules 705 under a wind load in directions coincident with tracking movement of the modules (compare oscillation movement vectors of Fig. 9b, motion shown in Fig. 6). A skilled artisan would understand that a second damping ratio resulting from an obvious optimization causes the damper to permit movement of the photovoltaic modules relative to the base while resisting the movement of the photovoltaic modules relative to the base.
Per claim 8, the collection of photovoltaic modules 705 is designed to move an angular distance relative to the base in a specified amount of time (Figs. 11, ¶0003, 0096). The damper 905 is included to reduce the movement of the photovoltaic modules 705 under a wind load in directions coincident with tracking movement of the modules (compare oscillation movement vectors of Fig. 9b, motion shown in Fig. 6). A skilled artisan would understand that a second damping ratio resulting from an obvious optimization allows the collection of photovoltaic modules to move a designated angular distance relative to the base in a specified amount of time under specified wind loading. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrone as applied to claim 10 above, and further in view of Oster.
Regarding claim 12, modified-Madrone teaches the limitations of claim 10. The damper is illustrated as a cylinder (Figs. 9), but Madrone does not specifically teach the claimed structure and function of the damper. Oster teaches a cylindrical damper (Fig. 2) comprising a valve (22, 23), a damper chamber (cavity comprising chambers 6, 7), a damper piston (4), a first port (18), and a second port (labeled 13 in Fig. 1, occupied by valve 23 in Fig. 2) that provides variable damping function (“throttling effect” discussed in C1/L5-11, C2/L53-C4/L7). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a damper with the claimed structure based on Oster’s teachings. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Oster teaches that a first damping function is provided when the second port is open, and a second, more rigid, damping function is provided when the second port is closed. A skilled artisan would understand that the first damping function corresponds to a first damping ratio and the second damping function corresponds to a second damping ratio. As such, in the method of modified-Madrone, when the second port is open, the photovoltaic modules are experiencing a first loading condition, and, when the second port is closed, the photovoltaic modules experience a second loading condition.
Claim(s) 18-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrone, and further in view of Oster.
Regarding claims 18-20 and 22-27, Madrone teaches a method for damping movement of a photovoltaic system (Figs. 9), the method comprising
moving, by an actuator 300, coupled between a collection of photovoltaic modules 705 and a base 710, the collection of modules relative to the base (¶0092-0094, 0109)
damping, by a damper 905, the movement of the photovoltaic modules 705 relative to the base 710, the damper coupled to the collection of photovoltaic modules relative to the base (¶0110, 0111).
Madrone clearly teaches that the collection of photovoltaic modules 705 moves at a rate relative to the base 710 related to the movement of the sun across the sky (¶0126, 0155). Further, the collection of photovoltaic modules 705 moves at a variable rate relative to the base 710 corresponding to a variable loading condition experienced by the collection of photovoltaic modules (¶0110: “The damper 905 can be configured to smooth movement of the solar panel 705 by providing resistance that reduces sudden or jerky movement of the solar panel 705. In other words, a damper 905 can be configured to counter dynamic loading modes (for example, wind induced oscillatory modes) and help with smoothing oscillation of an actuator assembly 300.” [emphases added]).
The damper 905 compensates for wind induced oscillatory modes, and therefore adapts to variable loading conditions that the collection of photovoltaic modules 705 experience. This is accomplished by varying the damping coefficient (¶0111). Therefore, based on the knowledge of one having ordinary skill in the art, the damper provides a variable damping ratio adapting to the variable loading conditions that the collection of photovoltaic modules experiences.
The damper is illustrated as a cylinder (Figs. 9), but Madrone does not specifically teach the claimed structure and function of the damper. Oster teaches a cylindrical damper (Fig. 2) comprising a valve (22, 23), a damper chamber (cavity comprising chambers 6, 7), a damper piston (4), a first port (18), and a second port (labeled 13 in Fig. 1, occupied by valve 23 in Fig. 2) that provides variable damping function (“throttling effect” discussed in C1/L5-11, C2/L53-C4/L7). It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a damper with the claimed structure based on Oster’s teachings. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claims 19, 20, and 22-27, modified-Madrone teaches the limitations of claim 18. Madrone clearly teaches that the damping rate is a known result effective variable that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary in order to provide the necessary amount of stiffness against a wind event (¶0111). Further, Madrone teaches that a wind event (or “dynamic loading mode”) can produce forces of be of different amplitudes and frequencies (¶0095, 0099, 0141). 
Per claims 19 and 20, a skilled artisan would understand that moving a collection of photovoltaic modules at a first rate relative to the base when the collection of photovoltaic modules is under a first loading condition, such that the damper is providing a first damping ratio, and moving the collection of photovoltaic modules at a second rate relative to the base under a second loading condition, such that the damper is providing a second damping ratio is an obvious result of optimizing the stiffness against wind events of different amplitudes and frequencies.
Per claim 22, Oster teaches that a first damping function is provided when the second port is open, and a second, more rigid, damping function is provided when the second port is closed. A skilled artisan would understand that the first damping function corresponds to a first damping ratio and the second damping function corresponds to a second damping ratio. As such, in the method of modified-Madrone, when the second port is open, the photovoltaic modules are experiencing a first loading condition, and, when the second port is closed, the photovoltaic modules experience a second loading condition.
Per claim 24, a skilled artisan would understand the system to have a critical damping based on “Damping” discussed above. Therefore the formation of the second damping ratio to be greater than the critical damping of the photovoltaic system is an obvious result of the optimization.
Per claim 26, the damper 905 is included to reduce the movement of the photovoltaic modules 705 under a wind load in directions coincident with tracking movement of the modules (compare oscillation movement vectors of Fig. 9b, motion shown in Fig. 6). A skilled artisan would understand that a second damping ratio resulting from an obvious optimization causes the damper to permit movement of the photovoltaic modules relative to the base while resisting the movement of the photovoltaic modules relative to the base.
Per claim 27, the collection of photovoltaic modules 705 is designed to move an angular distance relative to the base in a specified amount of time (Figs. 11, ¶0003, 0096). The damper 905 is included to reduce the movement of the photovoltaic modules 705 under a wind load in directions coincident with tracking movement of the modules (compare oscillation movement vectors of Fig. 9b, motion shown in Fig. 6). A skilled artisan would understand that a second damping ratio resulting from an obvious optimization allows the collection of photovoltaic modules to move a designated angular distance relative to the base in a specified amount of time under specified wind loading. 
Per claim 23, Madrone teaches the limitations of claim 18. The method further comprises a controller 1520 in electronic communication with the actuator 300 and configured to drive the actuator to move the collection of photovoltaic modules 705 relative to the base 710 (Figs. 15, ¶0128, 0137).
Per claim 25, Madrone teaches the limitations of claim 18. Madrone teaches that changing the damping coefficient can affect a change in the stiffness provided by the damper (¶0111: “the dampening coefficient may be modulated by varying the collective force applied by the bellows. By increasing collective bellows pressure, the stiffness provided by the dampener may be increased, which may be desirable for high dynamic load cases.”). Based on the context provided by “Damping” cited above, a higher stiffness requires a higher damping coefficient. Therefore, a highest of damping ratio of the variable damping ratios corresponds to a highest stiffness. 
While Madrone does not specifically teach that the highest of the variable damping ratios causes the damper to be fully locked against the movement of the photovoltaic modules relative to the base, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the damper in that way because locking the movement of the photovoltaic modules relative to the base using a high stiffness condition is desired in high wind events (¶0095, 0096).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 22-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,097. Although the claims at issue are not identical, they are not patentably distinct from each other because they have substantially the same subject matter.
The scope of instant claims 1-3, 5, and 7 are substantially the same as ‘097 claim 5.
The scope of instant claim 4 is substantially the same as ‘097 claim 2.
The scope of instant claim 6 is substantially the same as ‘097 claim 4.
The scope of instant claim 8 is substantially the same as ‘097 claim 6.
The scope of instant claims 9-12 and 14 are substantially the same as ‘097 claim 3.
The scope of instant claim 13 is substantially the same as ‘097 claim 2.
The scope of instant claim 15 is substantially the same as ‘097 claim 4.
The scope of instant claim 16 is substantially the same as ‘097 claim 5.
The scope of instant claim 17 is substantially the same as ‘097 claim 6.
The scope of instant claims 18-20, 22, and 24  are substantially the same as ‘097 claim 3.
The scope of instant claim 23 is substantially the same as ‘097 claim 2.
The scope of instant claim 25 is substantially the same as ‘097 claim 4.
The scope of instant claim 26 is substantially the same as ‘097 claim 5.
The scope of instant claim 27 is substantially the same as ‘097 claim 6.
The scope of instant claims 28-31  are substantially the same as ‘097 claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726